UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7039



MICHAEL WILLIAMS,

                                               Petitioner - Appellant,

          versus


FEDERAL CORRECTIONAL    INSTITUTE,   ESTILL;   G.
MALDONADO,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CA-03-2578-6-24AK)


Submitted:   October 25, 2004           Decided:     November 30, 2004


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Williams, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael   Williams,   a   federal   prisoner,   appeals    the

district   court’s   order   accepting   the   recommendation    of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Williams v. Federal Corr. Inst., Estill, No.

CA-03-2578-6-24AK (D.S.C. June 3, 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -